PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 10,980,269
Issue Date: 21 April 2021
Application No. 15/376,432
Filing or 371(c) Date: 12 Dec 2016
Attorney Docket No. 254750.000070 (MJN15289)

:
:	DECISION ON PETITION
:
:
:
:



This is a decision on the request filed July 31, 2021, under 37 CFR 3.81(b) to correct the name of the assignee on the front page of the above-identified patent by way of a certificate of correction.

The petition is DISMISSED.  

Petitioner requests issuance of a Certificate of Correction in the assignee’s address as  “Evansville, IN (US)."  

37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee: Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a) and the processing fee set forth in § 1.17(i) of this chapter [emphasis added].  See also MPEP 1481.01.

U.S. Patent and Trademark Office assignment record discloses that a change of assignee’s address from Glenview, IL (US) to Evansville, IN (US) was recorded on June 29, 2021, after the date of issuance of this patent.  Accordingly, since the change of assignee’s address was not submitted for recordation until after issuance of this patent, issuance of a certificate of correction would not be proper. For this reason, the petition cannot be granted.

However, the requisite $140.00 petition processing fee (Fee Code 1830), as set forth under 
37 CFR §1.17(i)(1), is required.  Since the petition was accompanied authorization to deduct any additional necessary fees from Deposit Account, the fee has been charged.  

Telephone inquiries concerning this decision on petition should be directed to 
Cheryl Gibson-Baylor at (571) 272-3213.



Cheryl Gibson-Baylor
/Cheryl Gibson-Baylor/
Petitions Paralegal Specialist
Office of Petitions